 



Aflac Incorporated 2007 Form 10-K [g11443e10vk.htm]



 
EXHIBIT 10.3
 
FOURTH AMENDMENT TO THE AFLAC INCORPORATED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(as amended and restated effective January 1, 2001)
 
This Amendment to the Aflac Incorporated Supplemental Executive Retirement Plan,
as amended and restated effective January 1, 2001, is adopted by Aflac
Incorporated (the “Company”), effective as of December 6, 2007 (the “Amendment
Date”).
 
WITNESSETH:
 
WHEREAS, the Company maintains the AFLAC Incorporated Supplemental Executive
Retirement Plan (the “Plan”) for the benefit of certain key management and
highly compensated employees; and
 
WHEREAS, pursuant to Section 7.1 of the Plan, the Compensation Committee of the
Board of Directors of the Company (the “Committee”) has the right to amend the
Plan at any time; and
 
WHEREAS, the Committee desires to amend the Plan to allow participants to elect
a form of payment available under the Aflac Incorporated Pension Plan with
respect to the participant’s benefits that are subject to Section 409A of the
Internal Revenue Code of 1986, as amended, which is generally the participant’s
benefits that accrued and/or became vested after December 31, 2004;
 
NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended as follows,
effective as of the Amendment Date:
 
1.     A new Section 1.32A shall be added to the Plan, to read as follows:
 
1.32A Post-409A Benefit means, with respect to a Participant, his benefits under
the Plan other than his Pre-409A Benefit.
 
2.     A new Section 1.32B shall be added to the Plan, to read as follows:
 
1.32B Pre-409A Benefit shall mean the present value of the portion of a
Participant’s Annual Retirement Benefit (if any) that he would have been
entitled to receive if he had voluntarily terminated services without Cause and
not due to death on December 31, 2004, and received a payment of benefits
available from the Plan on the earliest possible date allowed under the Plan to
receive a payment of benefits following the termination of services, in the form
with the maximum value, including any benefits already paid or in pay status.
The Pre-409A Benefit may increase to equal the present value of the benefit the
Participant actually becomes entitled to, in the form and at the time actually
paid, determined under the terms of the Plan (including applicable limits under
the Internal Revenue Code), as in effect on October 3, 2004, without regard to
any further services rendered by the Participant after December 31, 2004, or any
other events affecting the amount of or the entitlement to benefits, other than
the Participant’s election with respect to the time or form of the benefit.


EXH 10.3-1



--------------------------------------------------------------------------------



 



Aflac Incorporated 2007 Form 10-K [g11443e10vk.htm]



 

3.      Section 3.6(c) of the Plan is deleted in its entirety, and a new
Section 3.6(c) is added to read as follows:

 
(c)     Optional Form of Payment.
 
(i)     Pre-409A Benefit. A Participant may elect, not later than 3 months
before his termination of employment with the Company and all Affiliates, to
have his Pre-409A Benefit paid in the form of a Joint and 50% Survivor Annuity,
which shall be the Actuarial Equivalent of the Participant’s Pre-409A Benefit
payable in the form of a Single Life Annuity. Notwithstanding any such election,
if a Participant who has elected a Joint and 50% Survivor Annuity is not married
on the date of his termination of employment, his Pre-409A Benefit shall be paid
in the form of a Single Life Annuity.
 
(ii)     Post-409A Benefit.
 
(A)     A Participant whose Post-409A Benefit is payable in a life annuity (as
that term is defined in Treasury Regulation Section 1.409A-2(b)(2)(ii)(A)) and
who has not yet attained his Benefit Commencement Date may elect to change the
form of payment of his Post-409A Benefit to another type of life annuity (as
that term is defined in Treasury Regulation Section 1.409A-2(b)(2)(ii)(A)) that
is permitted under the Pension Plan (based on the terms of the Pension Plan in
effect on the date of the election). The newly elected life annuity shall have
the same scheduled date for the first annuity payment and shall be Actuarially
Equivalent to the Participant’s Post-409A Benefit payable in the form of a
Single Life Annuity. An election shall only be permitted under this subsection
if the annuity form of payment in effect for the Participant’s Post-409A Benefit
prior to the change and the annuity form of payment elected are actuarially
equivalent applying reasonable actuarial methods and assumptions as described in
Treasury Section 1.409A-2(b)(2)(ii).
 
(B)     As of December 6, 2007, the life annuities as defined in Treasury
Regulation Section 1.409A-2(b)(2)(ii)(A) among which a Participant may choose
pursuant to this subsection are the following: (i) Single Life Annuity;
(ii) joint and 50% survivor annuity; (iii) joint and 75% survivor annuity; and
(iv) joint and 100% survivor annuity. (The other forms of distribution offered
under the Pension Plan as of said date do not qualify as actuarially equivalent
life annuities for purposes of Code Section 409A and may not be selected.)
 
4.     Except as amended herein, the Plan shall continue in full force and
effect.
 
IN WITNESS WHEREOF, Aflac Incorporated has caused this Amendment to the Plan to
be executed on the date shown below.
 
AFLAC INCORPORATED
 


  By: 
/s/  Joey M. Loudermilk



 

  Date:           December 6, 2007




EXH 10.3-2